1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10                                                   Case No. 2:18-cv-8905-AB-FFMx
11   SPARTAK TERARSENYAN,
     Plaintiff,
12                                               ORDER DISMISSING CIVIL
      v.
                                                 ACTION
13
      MERCEDES-BENZ USA, LLC,a
14    Delaware limited liability company;
      and DOES 1 through 25, inclusive
15    Defendants.
16
17
18         THE COURT having been advised by counsel that the above-entitled action has
19   been settled;
20         IT IS THEREFORE ORDERED that this action is hereby dismissed without
21   costs and without prejudice to the right, upon good cause shown within 60 days, to re-
22   open the action if settlement is not consummated. This Court retains full jurisdiction
23   over this action and this Order shall not prejudice any party to this action.
24
25   Dated: October 28, 2019          _______________________________________
                                      ANDRÉ BIROTTE JR.
26                                    UNITED STATES DISTRICT JUDGE
27
28
                                                1.
